Citation Nr: 1722548	
Decision Date: 06/16/17    Archive Date: 06/29/17

DOCKET NO.  12-04 870	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for stroke residuals, to include right-sided paralysis and speech impairment, claimed as due to radiation exposure and secondary to service-connected frostbite residuals of the bilateral upper and lower extremities.

2.  Entitlement to service connection for residuals of a right hip injury (originally claimed as cold injury residuals). 

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Carole Kammel, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from August 1953 to
 June 1955. 

These matters come before the Board of Veterans' Appeals (Board) on appeal, in pertinent part, from a February 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland Ohio.  By that rating action, the RO, in pertinent part, denied service connection for residuals of a stroke. The Veteran appealed this determination to the Board.  Jurisdiction of the appeal currently resides with the Nashville, Tennessee RO.

In February 2015, the Veteran testified before the undersigned at a video conference hearing conducted via the above RO.  A copy of the hearing transcript is of record. 

In June 2015, the Board remanded the issue of entitlement to service connection for residuals of stroke for additional development; notably to schedule the Veteran for a VA examination in conjunction with this claim.  VA examined the Veteran in October 2015.  The October 2015 VA examiner provided an addendum opinion to in January 2016.  The matter has returned to the Board for additional appellate review. 

The Board notes that after the RO's issuance of a January 2016 Supplemental Statement of the Case (SSOC), the Veteran submitted additional evidence in support of his appeal, namely excerpts of a medical study that addressed the relationship between cold temperatures and elevated stroke risk.  (See Veteran's representative's March 2016 written argument to VA at pages (pgs.) 2-3).  The Veteran, however, waived initial RO consideration of all evidence in a February 2015 Due Process Waiver.  Thus, a remand to have the RO initially consider this evidence in a subsequent SSOC is not required.  38 C.F.R. § 20.1304 (2016).  A remand, however, is required for reasons that are outlined below. 

Also developed for appellate consideration at the time of the Board's June 2015 remand was the issue of entitlement to service connection for residuals of a hernia. By a January 2016 rating action, the RO granted service connection for residual scars, resulting from hernia repair; an initial noncompensable evaluation was assigned, effective October 28, 2009--the date VA received his initial claim for compensation for this disability.  This represents a complete grant of the benefit originally sought.  Thus, the Board does not have jurisdiction over this issue.  See Grantham v. Brown, 114 F.3d 1156, 1158-59 Fed. Cir. 1997) (Board cannot possess jurisdiction over an issue where a rating decision constituted a full award of the benefit sought on appeal). 

Finally, concerning the issues of entitlement to service connection for residuals of a right hip injury and entitlement to TDIU, the RO denied these claims in a January 2016 rating action.  The Veteran appealed this rating action to the Board. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required on his part.


REMAND

A preliminary review of the record finds that the issues are not ready for appellate disposition because of an outstanding hearing request by the Veteran.
On his December 2016 Form 9, Substantive Appeal, the Veteran checked a box indicating that he was appealing all of the issues on appeal that were addressed by Statements and Supplemental Statements of the Case, the most recent of which was issued by the RO in November 2016.  He also requested a videoconference hearing before the Board.  A review of the Veteran's electronic record found that he has not withdrawn the hearing request.  He is entitled to a hearing on appeal in these matters, and his request must be honored.  38 C.F.R. § 20.700 (2016).  Therefore, the appeal must be remanded so the Veteran can be scheduled for a videoconference hearing on the issues on appeal as he has requested.  38 C.F.R. § 20.704 (2016).

Accordingly, the case is REMANDED to the AOJ for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

Schedule the Veteran for a videoconference hearing on the issues of entitlement to service connection for stroke residuals, to include right-sided paralysis and speech impairment, claimed as due to radiation exposure and secondary to service-connected frostbite residuals of the bilateral upper and lower extremities; entitlement to service connection for residuals of a right hip injury (originally claimed as cold injury residuals); and, entitlement to a TDIU rating.  

Notify him and his representative of the date and time of the hearing in accordance with 38 C.F.R. § 20.704(b).  A copy of the notice of the hearing should be placed in the Veteran's electronic record.  

After the hearing is conducted, or if the Veteran withdraws the hearing request or fails to report for the scheduled hearing, the electronic record should be returned to the Board in accordance with appellate procedures.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BARBARA B. COPELAND  
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

